December 03, 2010


Mr. Michael P. Murphy
Asst. Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Earl Landers Vickery
Law Office of Lanny Vickery
3007 Dancy Street
Austin, TX 78722

RE:   Case Number:  09-0300
      Court of Appeals Number:  03-06-00581-CV
      Trial Court Number:  279814

Style:      THE UNIVERSITY OF TEXAS AT AUSTIN
      v.
      ROBERT HAYES

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D.    |
|   |Kyle              |
|   |Ms. Dana          |
|   |DeBeauvoir        |